



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Manasseri, 2018 ONCA 136

DATE: 20180212

DOCKET: C61010

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Charlie Manasseri

Appellant

Charlie Manasseri, appearing in person

Delmar Doucette, duty counsel

Susan Magotiaux, for the respondent

Heard: February 8, 2018

On appeal from the conviction entered on June 19, 2015
    and the sentence imposed on September 4, 2015 by Justice M. Hoffman of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

The appellant advances a single ground of appeal  his trial counsel was
    ineffective because he refused to permit him to testify at his own trial.

[2]

The record does not support this submission. In the cross-examination on
    an affidavit prepared for this appeal, it is clear that the appellant may have
    felt strongly that he wanted to testify but, in the end, accepted his trial
    counsels advice not to do so.

[3]

The appeal as to conviction and sentence is dismissed.


